Exhibit 10.10



NORTHEAST COMMUNITY BANCORP, INC.

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) made this 11th day of May, 2012, by and between
NORTHEAST COMMUNITY BANCORP, INC., a federally chartered corporation (the
“Company”), and JOSE M. COLLAZO (the “Executive”).

 

WHEREAS, Executive serves in a position of substantial responsibility; and

 

WHEREAS, the Company wishes to assure Executive’s services for the term of this
Agreement; and

 

WHEREAS, Executive is willing to serve in the employ of the Company during the
term of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:

 

1.            Employment. The Company will employ Executive as Executive Vice
President and Chief Operating Officer. Executive will perform all duties and
shall have all powers commonly incident to the offices of Executive Vice
President and Chief Operating Officer or which, consistent with those offices,
the Board of Directors of the Company (the “Board”) delegates to Executive.
During the term of this Agreement, Executive also agrees to serve, if elected,
as an officer and/or director of any subsidiary or affiliate of the Company and
to carry out the duties and responsibilities reasonably appropriate to those
offices.

 

2.            Location and Facilities. The Company will furnish Executive with
the working facilities and staff customary for executive officers with the
titles and duties set forth in Section 1 and as are necessary for him to perform
his duties. The location of such facilities and staff shall be at the principal
administrative offices of the Company and the Bank, or at such other site or
sites customary for such offices.

 

3.            Term.

 

a.The term of this Agreement shall include: (i) the initial term, consisting of
the period commencing on the date of this Agreement (the “Effective Date”) and
ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.

 

b.Commencing prior to the first anniversary of the Effective Date and continuing
on each anniversary of the Effective Date thereafter, the disinterested members
of the Board may extend the Agreement term for an additional year, so that the
remaining term of the Agreement again becomes thirty-six (36) months, unless
Executive elects not to extend the term of this Agreement by giving written
notice in accordance with Section 19 of this Agreement. The Board will review
the Agreement term and Executive’s performance annually for purposes of
determining whether to extend the Agreement and will include the rationale and
results of its review in the minutes of the meeting. The Board will notify
Executive as soon as possible after its annual review whether the Board has
determined to extend the Agreement.

 

 

 

4.            Base Compensation.

 

a.The Company agrees to pay Executive during the term of this Agreement a base
salary at the rate of $145,000 per year, payable in accordance with customary
payroll practices.

 

b.Each year, the Board will review the level of Executive’s base salary, based
upon factors they deem relevant, in order to determine whether to maintain or
increase his base salary.

 

5.            Bonuses. Executive will be eligible to participate in
discretionary bonuses or other incentive compensation programs that the Company
may award from time to time to senior management employees.

 

6.            Benefit Plans. Executive will be eligible to participate in life
insurance, medical, dental, pension, profit sharing, retirement and stock-based
compensation plans and other programs and arrangements that the Company may
sponsor or maintain.

 

7.            Vacations and Leave.

 

a.Executive may take vacations and other leave in accordance with policy for
senior executives, or otherwise as approved by the Board.

 

b.In addition to paid vacations and other leave, the Board may grant Executive a
leave or leaves of absence, with or without pay, at such time or times and upon
such terms and conditions as the Board, in its discretion, may determine.

 

8.            Expense Payments and Reimbursements. The Company will reimburse
Executive for all reasonable out-of-pocket business expenses incurred in
connection with his services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Company.

 

9.            Automobile Allowance. During the term of this Agreement, the
Company will provide Executive with the use of an automobile, including
insurance, maintenance and work-related fuel expenses, or, in the alternative
and the sole discretion of the Company, the Company will provide Executive with
an automobile allowance which would approximate the expense of a
Company-provided automobile and related insurance, maintenance and fuel costs.
Executive will comply with reasonable reporting and expense limitations on the
use of such automobile as the Company may establish from time to time, and the
Company shall annually include on Executive’s Form W-2 any income attributable
to Executive’s personal use of the automobile.

 

10.          Loyalty and Confidentiality.

 

a.During the term of this Agreement, Executive will devote all his business
time, attention, skill, and efforts to the faithful performance of his duties
under this Agreement; provided, however, that from time to time, Executive may
serve on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present any conflict of interest with
the Company or any of its subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation. Executive will not engage in any business or
activity contrary to the business affairs or interests of the Company or any of
its subsidiaries or affiliates.

 

2

 



b.Nothing contained in this Agreement will prevent or limit Executive’s right to
invest in the capital stock or other securities or interests of any business
dissimilar from that of the Company, or, solely as a passive, minority investor,
in any business.

 

c.Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and its affiliates;
the names or addresses of any borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company or its affiliates to which he may be exposed
during the course of his employment. Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor will he use the information in any way other than for the benefit of
the Company.

 

11.          Termination and Termination Pay. Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:

 

a.Death. Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate will
receive the compensation due to Executive through the last day of the calendar
month in which his death occurred.

 

b.Retirement. This Agreement will terminate upon Executive’s retirement under
the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise.

 

  c. Disability.

 

i.The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and results in
Executive becoming eligible for long-term disability benefits under any
long-term disability plans of the Company (or, if no such plans exist, that
impairs Executive’s ability to substantially perform his duties under this
Agreement for a period of one hundred eighty (180) consecutive days). The Board
will determine whether or not Executive is and continues to be permanently
disabled for purposes of this Agreement in good faith, based upon competent
medical advice and other factors that the Board reasonably believes to be
relevant. As a condition to any benefits, the Board may require Executive to
submit to physical or mental evaluations and tests as the Board or its medical
experts deem reasonably appropriate.

 

ii.In the event of his Disability, Executive will no longer be obligated to
perform services under this Agreement. The Company will pay Executive, as
Disability pay, an amount equal to seventy-five percent (75%) of Executive’s
rate of base salary in effect as of the date of his termination of employment
due to Disability. The Company will make Disability payments on a monthly basis
commencing on the first day of the month following the effective date of
Executive’s termination of employment due to Disability and ending on the
earlier of: (A) the date he returns to full-time employment in the same capacity
as he was employed prior to his termination for Disability; (B) his death; (C)
his attainment of age 65 or (D) the date this Agreement would have expired had
Executive’s employment not terminated by reason of Disability. The Company will
reduce Disability payments by the amount of any short- or long-term disability
benefits payable to Executive under any other disability programs sponsored by
the Company. In addition, during any period of Executive’s Disability, the
Company will continue to provide Executive and his dependents, to the greatest
extent possible, with continued coverage under all benefit plans (including,
without limitation, retirement plans and medical, dental and life insurance
plans) in which Executive and/or his dependents participated prior to
Executive’s Disability on the same terms as if he remained actively employed by
the Company.

 

3

 



d.Termination for Cause.

 

i.The Board may, by written notice to Executive in the form and manner specified
in this paragraph, immediately terminate his employment at any time for “Cause.”
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause, except for already vested benefits.
Termination for Cause shall mean termination because of, in the good faith
determination of the Board, Executive’s:

 

(1)Personal dishonesty;

 

(2)Incompetence;

 

(3)Willful misconduct;

 

(4)Breach of fiduciary duty involving personal profit;

 

(5)Intentional failure to perform stated duties;

 

(6)Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order; or

 

(7)Material breach of any provision of this Agreement.

 

ii.Notwithstanding the foregoing, Executive’s termination for Cause will not
become effective unless the Company has delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board, at a meeting of the Board called and held for the
purpose of finding that, in the good faith opinion of the Board (after
reasonable notice to Executive and an opportunity for Executive to be heard
before the Board with counsel), Executive was guilty of the conduct described
above and specifying the particulars of this conduct.

 

e.Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board. Upon Executive’s voluntary termination, he will receive
only his compensation and vested rights and benefits up to the date of his
termination. Following his voluntary termination of employment under this
Section 11(e), Executive will be subject to the restrictions set forth in
Sections 11(g)(i) and 11(g)(ii) of this Agreement for a period of one (1) year
from his termination date.

 

4

 



f.Involuntary Termination Without Cause or Voluntary Termination With Good
Reason.

 

i.In addition to termination pursuant to Sections 11(a) through 11(e), the Board
may, by written notice to Executive, immediately terminate his employment at any
time for a reason other than Cause (a termination “Without Cause”) and Executive
may, by written notice to the Board, immediately terminate this Agreement at any
time within ninety (90) days following an event constituting “Good Reason,” as
defined below (a termination “With Good Reason”).

 

ii.Subject to Section 12 of this Agreement, in the event of termination under
this Section 11(f), Executive will receive his base salary and the value of
employer contributions to benefit plans in which the Executive participated upon
termination for the remaining term of the Agreement, paid in one lump sum within
ten (10) calendar days of his termination. Executive will also continue to
participate in any benefit plans of the Company that provide medical, dental and
life insurance coverage for the remaining term of the Agreement, under terms and
conditions no less favorable than the most favorable terms and conditions
provided to senior executives of the Company during the same period. If the
Company cannot provide such coverage because Executive is no longer an employee,
the Company will provide Executive with comparable coverage on an individual
policy basis or the cash equivalent.

 

iii.For purposes of this Agreement, a voluntary termination by the Executive
shall be considered a voluntary termination with Good Reason if the conditions
stated in both clauses (A) and (B) of this Section 11(f)(iii) are satisfied:

 

(A)a voluntary termination by the Executive shall be considered a termination
with Good Reason if any of the following occur without the Executive’s written
consent, and the term Good Reason shall mean the occurrence of any of the
following events without the Executive’s written consent:

 

(1)a material change in the Executive’s positions to become positions of lesser
responsibility, importance, or scope from the positions and attributes thereof
described in Section 1 of this Agreement (provided, however, that a reduction in
duties and responsibilities consented to in writing by the Executive in
connection with succession planning of the Company, or otherwise, shall not be
deemed a Good Reason);

 

(2)a liquidation or dissolution of the Company, other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
the Executive;

 

(3)a material reduction in the Executive’s base salary or benefits (or any such
reduction following a Change in Control) required to be provided hereunder
(other than a reduction that is generally applicable to the Company’s executive
employees or a reduction or elimination of the Executive’s benefits under one or
more benefit plans maintained by the Company as part of a good faith, overall
reduction or elimination of such plans or benefits applicable to all
participants in a manner that does not discriminate against the Executive
(except as such discrimination may be necessary to comply with applicable law));

 

5

 



(4)a relocation of the Executive’s principal place of employment by more than
twenty-five (25) miles from its location as of the date of this Agreement; and

 

(B)the Executive must give notice to the Company of the existence of one or more
of the conditions described in clause (A) within sixty (60) days after the
initial existence of the condition, and the Company shall have thirty (30) days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (A) must occur within six (6) months after the initial existence of
the condition.

 

g.Continuing Covenant Not to Compete or Interfere with Relationships. Regardless
of anything herein to the contrary, following a termination by the Company or
Executive pursuant to Section 11(e) or 11(f):

 

i.Executive’s obligations under Section 10(c) of this Agreement will continue in
effect; and

 

ii.During the period ending on the first anniversary of such termination,
Executive will not serve as an officer, director or employee of any bank holding
company, bank, savings association, savings and loan holding company, mortgage
company or other financial institution that offers products or services
competing with those offered by the Company or its subsidiaries or affiliates
from any office within thirty-five (35) miles from the main office of the
Company or any branch of the Bank and, further, Executive will not interfere
with the relationship of the Company, its subsidiaries or affiliates and any of
their employees, agents, or representatives.

 

h.To the extent Executive is a member of the Board on the date of termination of
employment, Executive will resign from the Board immediately following such
termination of employment. Executive will be obligated to tender this
resignation regardless of the method or manner of termination, and such
resignation will not be conditioned upon any event or payment.

 

12.Termination in Connection with a Change in Control.

 

a.For purposes of this Agreement, a “Change in Control” means a change in
ownership, change in effective control or change in ownership of a substantial
portion of the assets of the Company or NorthEast Bank, as defined for purposes
of Section 409A of the Code.

 

b.Termination. If within the period ending one year after a Change in Control,
(i) the Company terminates Executive’s employment Without Cause, or (ii)
Executive voluntarily terminates his employment with Good Reason, the Company
will, within ten calendar days of the termination of Executive’s employment,
make a lump-sum cash payment to him equal to three times Executive’s average
“Annual Compensation” over the five (5) most recently completed calendar years,
ending with the year immediately preceding the effective date of the Change in
Control. “Annual Compensation” will include base salary and any other taxable
income, including, but not limited to, amounts related to the granting, vesting
or exercise of restricted stock or stock option awards, commissions, bonuses,
retirement benefits, director or committee fees and fringe benefits paid or
accrued for Executive’s benefit. Annual compensation will also include profit
sharing, employee stock ownership plan and other retirement contributions or
benefits, including to any tax-qualified plan or arrangement (whether or not
taxable) made or accrued on behalf of Executive for such year. The cash payment
made under this Section 12(b) shall be made in lieu of any payment also required
under Section 11(f) of this Agreement because of Executive’s termination of
employment, however, Executive’s rights under Section 11(f) are not otherwise
affected by this Section 12. Following termination of employment, executive will
also continue to participate in any benefit plans that provide medical, dental
and life insurance coverage upon terms no less favorable than the most favorable
terms provided to senior executives. If the Company cannot provide such coverage
because Executive is no longer an employee, the Company will provide Executive
with comparable coverage on an individual basis or the cash equivalent. The
medical, dental and life insurance coverage provided under this Section 12(b)
shall cease upon the earlier of: (i) Executive’s death; (ii) Executive’s
employment by another employer other than one of which he is the majority owner;
or (iii) thirty-six (36) months after his termination of employment.

 

6

 



c.The provisions of Section 12 and Sections 14 through 26, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or one year following a Change in Control.

 

d.Notwithstanding anything in this Section 12 to the contrary, a “Change in
Control” for purposes of this Agreement shall not include any corporate
restructuring transaction by the Company, including, but not limited to, a
mutual to stock conversion, provided that the Board of Directors of the Company
immediately preceding such transaction constitutes at least a majority of the
Board of Directors of the Company after such transaction.

 

e.If the Executive is a “specified employee” within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) at the time of his
termination, and if the cash severance payment or insurance benefits under
Section 12(b) of this Agreement would be considered deferred compensation under
Section 409A of the Code, and finally if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available, the
severance benefits shall be paid to the Executive in a single lump sum without
interest on the first day of the seventh (7th) month after the month in which
the Executive’s employment terminates to the extent necessary to comply with
Section 409A of the Code. For purposes of valuing the insurance benefit
coverage, the Executive will receive a cash payment equal to the present value
of the Company’s projected cost to maintain the insurance coverage. References
in this Agreement to Section 409A of the Code include rules, regulations, and
guidance of general application issued by the Department of the Treasury under
Section 409A of the Code.

 

13.Indemnification and Liability Insurance.

 

a.Indemnification. The Company agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as a director or
Executive of the Company or any of its subsidiaries or affiliates (whether or
not he continues to be a director or Executive at the time of incurring any such
expenses or liabilities). Covered expenses and liabilities include, but are not
limited to, judgments, court costs, and attorneys’ fees and the costs of
reasonable settlements, subject to Board approval, if the action is brought
against Executive in his capacity as an Executive or director of the Company or
any of its subsidiaries or affiliates. Indemnification for expenses will not
extend to matters related to Executive’s termination for Cause. Notwithstanding
anything in this Section 13(a) to the contrary, the Company will not be required
to provide indemnification prohibited by applicable law or regulation. The
obligations of this Section 13 shall survive the term of this Agreement by a
period of six (6) years.

 

7

 



b.Insurance. During the period for which the Company must indemnify Executive
under this Section, the Company will provide Executive (and his heirs,
executors, and administrators) with coverage under a directors’ and officers’
liability policy, at the Company’s expense, that is at least equivalent to the
coverage provided to directors and senior executives of the Company.

 

14.          Reimbursement of Executive’s Expenses to Enforce this Agreement.
The Company will reimburse Executive for all out-of-pocket expenses, including,
without limitation, reasonable attorney fees, incurred by Executive in
connection with his successful enforcement of the Company’s obligations under
this Agreement. Successful enforcement means the grant of an award of money or
the requirement that the Company take some specified action: (i) as a result of
court order; or (ii) otherwise following an initial failure of the Company to
pay money or take action promptly following receipt of a written demand from
Executive stating the reason that the Company make payment or take action under
this Agreement.

 

15.          Limitation of Benefits Under Certain Circumstances. If the payments
and benefits pursuant to Section 12 of this Agreement, either alone or together
with other payments and benefits Executive has the right to receive from the
Company, would constitute a “parachute payment” under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), the payments and
benefits pursuant to Section 12 shall be reduced or revised, in the manner
determined by Executive, by the amount, if any, which is the minimum necessary
to result in no portion of the payments and benefits under Section 12 being
non-deductible to the Company pursuant to Section 280G of the Code and subject
to the excise tax imposed under Section 4999 of the Code. The Bank’s independent
public accountants will determine any reduction in the payments and benefits to
be made pursuant to Section 12; the Company will pay for the accountant’s
opinion. If the Company and/or Executive do not agree with the accountant’s
opinion, the Company will pay to Executive the maximum amount of payments and
benefits pursuant to Section 12, as selected by Executive, that the opinion
indicates have a high probability of not causing any payments and benefits to be
non-deductible to the Company and subject to the imposition of the excise tax
imposed under Section 4999 of the Code. The Company may also request, and
Executive has the right to demand that the Company request, a ruling from the
IRS as to whether the disputed payments and benefits pursuant to Section 12 have
such tax consequences. The Company will promptly prepare and file the request
for a ruling from the IRS, but in no event later than thirty (30) days from the
date of the accountant’s opinion referred to above. The request will be subject
to Executive’s approval prior to filing; Executive shall not unreasonably
withhold his approval. The Company and Executive agree to be bound by any ruling
received from the IRS and to make appropriate payments to each other to reflect
any IRS rulings, together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code. Nothing contained in this Agreement shall
result in a reduction of any payments or benefits to which Executive may be
entitled upon termination of employment other than pursuant to Section 12
hereof, or a reduction in the payments and benefits specified in Section 12,
below zero.

 

8

 



16.          Injunctive Relief. Upon a breach or threatened breach of Section
11(g) of this Agreement or the prohibitions upon disclosure contained in Section
10(c) of this Agreement, the parties agree that there is no adequate remedy at
law for such breach, and the Company shall be entitled to injunctive relief
restraining Executive from such breach or threatened breach, but such relief
shall not be the exclusive remedy for a breach of this Agreement. The parties
further agree that Executive, without limitation, may seek injunctive relief to
enforce the obligations of the Company under this Agreement.

 

17.          Successors and Assigns.

 

a.This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Company which shall acquire, directly or indirectly,
by merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Company.

 

b.Since the Company is contracting for the unique and personal skills of
Executive, Executive shall not assign or delegate his rights or duties under
this Agreement without first obtaining the written consent of the Company.

 

18.          No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.

 

19.          Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company at its principal business offices and to
Executive at his home address as maintained in the records of the Company.

 

20.          No Plan Created by this Agreement. Executive and the Company
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act of 1974 (“ERISA”) or any other law or regulation, and each party
expressly waives any right to assert the contrary. Any assertion in any judicial
or administrative filing, hearing, or process that an ERISA plan was created by
this Agreement shall be deemed a material breach of this Agreement by the party
making the assertion.

 

21.          Amendments. No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

 

22.          Applicable Law. Except to the extent preempted by federal law, the
laws of the State of New York shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.

 

23.          Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any one provision shall not
affect the validity or enforceability of the other provisions of this Agreement.

 

24.          Headings. Headings contained in this Agreement are for convenience
of reference only.

 

9

 



25.          Entire Agreement. This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, other
than written agreements applicable to specific plans, programs or arrangements
described in Sections 5 and 6.

 

26.          Source of Payments. Notwithstanding any provision in this Agreement
to the contrary, to the extent payments and benefits, as provided for under this
Agreement, are paid or received by Executive under the Employment Agreement in
effect between Executive and the Bank, the payments and benefits paid by the
Bank will be subtracted from any amount or benefit due simultaneously to
Executive under similar provisions of this Agreement. Payments will be allocated
in proportion to the level of activity and the time expended by Executive on
activities related to the Company and the Bank, respectively, as determined by
the Company and the Bank.

 

27.            Compliance with Internal Revenue Code Section 409A. The Company
and the Executive intend that their exercise of authority or discretion under
this Agreement shall comply with Section 409A of the Code. If any provision of
this Agreement does not satisfy the requirements of Section 409A of the Code,
the provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under Section 409A of the Code, the Company shall
reform the provision. However, the Company shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Company shall not be
required to incur any additional compensation expense as a result of the
reformed provision.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on May 11,
2012.

 

 

ATTEST:   NORTHEAST COMMUNITY BANCORP, INC.                 /s/ Anne DeBlasi  
By:  /s/ Linda M. Swan Witness     For the Entire Board of Directors            
    WITNESS:   EXECUTIVE                 /s/ Kenneth A. Martinek   By:  /s/ Jose
M. Collazo       Jose M. Collazo

 



10

 

